WIDENER, Circuit Judge,
concurring:
While I agree with the majority that admiralty jurisdiction attaches to the appellants’ claims, I believe that certain aspects of that decision require more explanation.
The first involves the conclusion that the locality component of the test enunciated in Executive Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 93 S.Ct. 493, 34 L.Ed.2d 454 (1972), has been met. We have recently held, in Holland v. Sea-Land Service, Inc., 655 F.2d 556 (4th Cir. 1981), that an action sounding in tort is “... only cognizable under traditional admiralty jurisdiction if (1) the wrong occurred on navigable waters and (2) bore a significant relationship to a maritime activity.” Holland, supra, at 558. The district court made no finding as to the situs of the wrong in this case. In the present opinion, the court notes only that the situs requirement is satisfied by allegations in the complaint of injury both on navigable waters and on land.
I note that in their affidavits the plaintiffs claim that at least 90% and as much as *24297% of their exposure to the manufacturers’ products occurred on navigable waters. Given this overwhelming predominance of exposure arising in the proper maritime situs, and especially taking into account that no issue has been made of the extent of the exposure on navigable waters, I would agree that the entirety of the plaintiffs’ tort claims are properly cognizable in admiralty. Our decision should not, however, be read to imply a similar rule in all cases in which there is exposure to injury both on land and on navigable waters.
I am troubled by the fact that the majority addresses its analysis solely to the question of admiralty jurisdiction over claims sounding in tort. The plaintiffs’ complaints in this case generally assert claims based upon the manufacturers’ failure to warn of the dangers of the asbestos-based products were fit for their intended use. While the court’s analysis of admiralty jurisdiction over torts is clearly applicable to the former claims, its application to the latter is doubtful if applicable at all.
In its order of September 13, 1979, in the related case of Johns-Manville Corporation, et al. v. United States, No. 78-648-N (E.D.Va. December 21, 1979), the district court held that a claim of breach of an implied warranty sounded in contract rather than in tort. This aspect of the district court’s order was not challenged by the parties on appeal, and, in fact, formed a basis of our opinion in that case, Glover v. Johns-Manville Corporation, et al., 662 F.2d 225, No. 80-1085 (4th Cir. 1981), as well as in White v. Johns-Manville, 662 F.2d 243 (4th Cir. 1981).
If we accept that characterization as correct, it is clear that the Executive Jet test defining the extent of admiralty jurisdiction over tort claims is inapplicable here. While similar to that test, the question of the existence of admiralty jurisdiction over a contractual claim is decided upon a determination of whether the contract is maritime in nature. See Kossick v. United Fruit Company, 365 U.S. 731, 81 S.Ct. 886, 6 L.Ed.2d 56 (1961); Sanderlin v. Old Dominion Stevedoring Corporation, 385 F.2d 79 (4th Cir. 1967); Ford Motor Company v. Wallenius Lines, M/V Atlantic Cinderella, 476 F.Supp. 1362 (E.D.Va.1979). Our opinion fails to apply this test to the plaintiffs’ implied warranty claims.
There is, however, a great similarity between the significant relationship with maritime activity required under Executive Jet and the question of the existence of a maritime contract. In light of our finding that the tort claims in this case have a sufficient nexus with a maritime activity to support admiralty jurisdiction, I believe that the claims on implied warranties arising in the same factual setting must be considered to be maritime in nature. Therefore, I agree that the plaintiffs’ claims, whether sounding in tort or in contract, are cognizable in admiralty.
I do not agree with the majority opinion as it describes the plaintiffs’ claims as cognizable in a court of admiralty pursuant to its “inherent jurisdiction.” P. 239. I do not believe that inferior federal courts have any inherent jurisdiction. Our determination of jurisdiction in footnote 4 as under 28 U.S.C. § 1333, I believe to be sufficient.